NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0238n.06

                                             No. 20-3101


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                    )
 LUTHER JOHNSON,
                                                    )
         Plaintiff-Appellant,                       )
                                                                                      FILED
                                                                               May 11, 2021
                                                    )
 v.                                                 )                      DEBORAH S. HUNT, Clerk
                                                    )
 LISA       PETERSON,        Head    Care           )
 Administrator     at   Allen    Oakwood            )
 Institution in her individual capacities;          )        ON APPEAL FROM THE UNITED STATES
 Doctor OSCAR CATALDI, Lead Doctor                  )        DISTRICT COURT FOR THE NORTHERN
 at Allen Oakwood Correctional Institution          )        DISTRICT OF OHIO
 in his individual capacities; Doctor               )
 CARLOS A. PEREZ, Lead Doctor at Allen              )                            OPINION
 Oakwood Correctional Institution in his            )
 individual      capacities;     ROBERT             )
 YOCHUM, Registered Nurse at Allen                  )
 Oakwood Correctional Institution in his            )
 individual capacities,                             )
         Defendants-Appellees.                      )
                                                    )


        BEFORE:         STRANCH, LARSEN, and NALBANDIAN, Circuit Judges.

        JANE B. STRANCH, Circuit Judge. Plaintiff Luther Johnson, an inmate suffering from

chronic Hepatitis C (HCV), appeals the district court’s dismissal on the pleadings of his Eighth

Amendment claims. Because the Ohio Department of Rehabilitation and Correction (ODRC) has

implemented a new treatment protocol that may impact Johnson’s claims, and because Defendants

argue for the first time on appeal that they are entitled to qualified immunity, we REMAND this

case to the district court for consideration of these issues in the first instance.
No. 20-3101, Johnson v. Peterson


        Johnson has suffered from HCV for over two decades. A 2007 biopsy of Johnson’s liver

revealed that he had stage one liver fibrosis and, following worsening symptoms and multiple

grievances, a liver biopsy in 2016 showed that he had fatty liver disease and stage two fibrosis.

According to Johnson, Defendants denied his requests to treat him with the recommended

medication, because only inmates with stage three or higher fibrosis were eligible under ODRC’s

HCV treatment protocol.

        Johnson’s pro se suit alleging an Eighth Amendment violation, filed in February 2018, was

dismissed on the pleadings in January 2020. Johnson appeals, and Defendants again raise their

arguments on the pleadings and now argue they are entitled to qualified immunity.

        During Johnson’s proceedings below, another group of Ohio inmates filed a putative class

action alleging that their Eighth Amendment rights were violated when they were denied HCV

medication under Ohio’s treatment policy. See Mann v. Ohio Dep’t of Rehab. & Corr., 814 F.

App’x 134, 135 (6th Cir. 2020) (per curiam). Following dismissal of their claims, and during their

appeal, ODRC modified its HCV treatment protocol, expanding eligibility for medication and

providing medication to one of the plaintiffs, and Defendants raised qualified immunity for the

first time. See id. In view of this “evolving setting,” we decided in August 2020 to remand the

case to the district court to “address these issues in the first instance.” Id.

        This case has unfolded in a very similar “evolving setting.” Id. The parties agree that

ODRC has modified its protocols for treating HCV, but the record does not contain information

about the contours of the new protocol, how it may impact Johnson’s eligibility for treatment, or

the progression of Johnson’s HCV after 2017.            In addition, Defendants’ asserted qualified

immunity defense was briefed for the first time on appeal, so the district court has not had the

opportunity to consider it. We therefore follow Mann and remand this case to the district court to




                                                  -2-
No. 20-3101, Johnson v. Peterson


address, in the first instance, “whether qualified immunity bars [Johnson’s] money-damages

claims” and “whether the new prison policy otherwise alters the landscape of this litigation.” Id.

at 135–36. We “stand ready to entertain a second appeal,” should the parties choose to appeal the

district court’s decision following remand. Id. at 136.




                                                -3-